                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 TERRY EDWARD ELLISON,                          )
                                                )
              Plaintiff,                        )
                                                )
 v.                                             )           No. 3:19-CV-108-PLR-HBG
                                                )
 SGT. JOSH SMITH, STEVE ELLIS,                  )
 and MARK ELLIS,                                )
                                                )
              Defendants.                       )


                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED pursuant to Fed. R. Civ. P. 41(b).

Because the Court has CERTIFIED in the memorandum opinion that any appeal from this order

would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to

appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.



                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE



 ENTERED AS A JUDGMENT


 /s/ JOHN L. MEDEARIS
      CLERK OF COURT
